Yak Ness, J.,
delivered the opinión' of the court. The defence, offered in th.e court below Wgs improperly excluded.. The defendant below apprised the plaintiff of-his intention to rely for his. defence,, at the trial,'upon, the ffaudy and the es— tablished rulé now appears to be,, that, in cases-like the present, fraud may be givep in evidencé as. a defence, and will be an answer to the whole demand, or in abatement of the damagés, ac- . cording to the circumstances of the case./ This is the true) aw *303well as a salutary rule, and well calculated to do final and compíete justice between the parties, most expeditiously and least expensively. (Basten v. Butten, 7 East, 480. n. Lewis v. Casgrave, 2 Taunt. 2. Fisher v. Samuda and another, 1 Camp. N. P. 190. Runyan v. Nichols, 11 Johns. Rep. 548.) The judgment, must, therefore, be reversed, and a venire de novo issued in the court below. ' ' ' <
Judgment below reversed.,